MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                           FILED
      this Memorandum Decision shall not be                                       Mar 27 2018, 9:38 am
      regarded as precedent or cited before any
                                                                                       CLERK
      court except for the purpose of establishing                                 Indiana Supreme Court
                                                                                      Court of Appeals
      the defense of res judicata, collateral                                           and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Chad A. Montgomery                                       Curtis T. Hill, Jr.
      Montgomery Law Office                                    Attorney General
      Lafayette, Indiana
                                                               Matthew B. Mackenzie
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Bobby Ray Rufus McDonald,                                March 27, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               79A02-1710-CR-2574
              v.                                               Appeal from the Tippecanoe
                                                               Superior Court
      State of Indiana,                                        The Honorable Randy J. Williams,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               79D01-1603-F5-33


      Vaidik, Chief Judge.


[1]   After stabbing his nephew in the leg during a night of drinking and smoking

      spice, Bobby McDonald was convicted of battery with a deadly weapon, a

      Level 5 felony, and sentenced to the maximum term of six years (to include two

      Court of Appeals of Indiana | Memorandum Decision 79A02-1710-CR-2574 | March 27, 2018                Page 1 of 2
      years with Tippecanoe County Community Corrections). He asks us to reduce

      his sentence pursuant to Indiana Appellate Rule 7(B), which authorizes us to

      revise a sentence if, after due consideration of the trial court’s decision, we find

      that the sentence is “inappropriate in light of the nature of the offense and the

      character of the offender.” We decline to exercise that authority in this case.


[2]   McDonald notes the principle that “the maximum sentence should be reserved

      for the very worst offender,” Appellant’s Br. p. 13, and argues that he does not

      fall into that class, focusing primarily on his history of mental-health issues

      (e.g., ADHD, PTSD, and bipolar disorder). While we join the trial court in

      acknowledging McDonald’s mental-health problems, his lengthy criminal

      record places him comfortably in the worst-offender category. The pre-sentence

      investigation report—which McDonald does not contest—reveals five felony

      convictions, twenty-two misdemeanor convictions (including six for battery), a

      habitual-substance-offender finding, and at least eight probation violations. In

      addition, while this case was pending, McDonald committed and pled guilty to

      Class A misdemeanor domestic battery.


[3]   The purpose of 7(B) review is to “leaven the outliers.” Cardwell v. State, 895
N.E.2d 1219, 1225 (Ind. 2008). In light of McDonald’s criminal history, and

      his commission of yet another battery while out on bond in this case, the six-

      year, maximum sentence for Level 5 felony battery is by no means an outlier.


[4]   Affirmed.


      Barnes, J., and Pyle, J. concur.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1710-CR-2574 | March 27, 2018   Page 2 of 2